DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 2/15/2022.
The claims 18 and 26 have been amended. Claims 1-17 and 19 have been cancelled.    
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/15/2022, with respect to the claims as amended have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 18 and 20-37 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 18: “A yokeless stator for an axial flux electrical machine, comprising: a housing comprising a circumferential portion; a plurality of discrete stator teeth arranged within the circumferential portion, each discrete stator tooth comprising a ferromagnetic material and an electrical winding wound around said ferromagnetic material; the housing further comprising a plurality of elongated portions extending in a radially inward direction from said circumferential portion, the elongated portions having a proximal end being mechanically connected to the circumferential portion and being in thermal contact with said circumferential portion, and having a distal portion or distal end being physically located between the electrical windings of adjacent stator teeth; an electrically isolating 
Claim 26: “A yokeless stator for an axial flux electrical machine, comprising: a housing comprising a circumferential portion; a plurality of discrete stator teeth arranged within the circumferential portion, each discrete stator tooth comprising a ferromagnetic material and an electrical winding wound around said ferromagnetic material; the housing further comprising a plurality of elongated portions extending in a radially inward direction from said circumferential portion, the elongated portions having a proximal end being mechanically connected to the circumferential portion and being in thermal contact with said circumferential portion, and having a distal portion or distal end being physically located between the electrical windings of adjacent stator teeth; an electrically isolating filling material filling empty space within said circumferential portion between said plurality of stator teeth and said plurality of elongated portions, wherein said circumferential portion of said housing is made of a first non- ferromagnetic material and said elongated portions are made of a second non- ferromagnetic material, wherein said housing comprises a laminated structure, said laminated structure comprising at least some of said plurality of inwardly directed elongated portions, and wherein an inner 
Claim 31: “A method of producing a yokeless stator for an axial flux electrical machine, comprising the steps of: a) providing a stator housing comprising a circumferential portion made of a first non- ferromagnetic material and a plurality of elongated portions made of a second non- ferromagnetic material and extending from said circumferential portion in a radially inward direction, the elongated portions having a proximal end which is mechanically connected to the circumferential portion and is in thermal contact with said circumferential portion, the elongated portions being adapted for defining a plurality of cavities for receiving a plurality of discrete stator teeth; at least some of said elongated portions being comprised in a laminated structure of said stator housing, b) arranging a plurality of discrete stator teeth in said plurality of cavities, each discrete stator tooth comprising a ferromagnetic material or ferromagnetic core and an electrical winding wound around said ferromagnetic material or ferromagnetic core; c) increasing a temperature of the arrangement to a temperature in the range from 50°C to 250°C, and while maintaining this temperature, filling empty space within said circumferential portion with an electrically isolating filling material; d) allowing the filling material to harden and/or cure.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 18 and 20-37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weerts et al. (US 2017/0025927) teaches a core of a stator coil of a permanent magnet motor having a compound filler including a ferromagnetic material.
Igarashi et al. (US D841703 S) teaches an ornamental design for an electric machine having an axial structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832